



Exhibit 10.1














May 28, 2013




Ken Kenworthy
Chairman of the Board and Chief Executive Officer GMX Resources, Inc.
9400 N. Broadway, Suite 600
Oklahoma City, Oklahoma 73114
Dear Mr. Kenworthy,


This letter confirms and sets forth the terms and conditions of the engagement
between Opportune LLP ("Opportune") and GMX Resources Inc. and its affiliated
entities (collectively the "Company"), for the purpose of Opportune providing
services to the Company, including the scope of the services to be performed and
the basis of compensation for those services. Upon execution of this letter by
each of the parties below and receipt of the retainer described below, this
letter will constitute an agreement between the Company and Opportune (the
"Agreement").
1. Description of Services.


a. Officers. In connection with this engagement, Opportune shall make available
to the Company:
i. David Baggett to serve in the role of Retained Person (as defined in the
Superpriority Debtor in Possession Credit and Guaranty Agreement dated as of
April 1, 2013 among the Company and the Lenders) (the "Retained     Person") for
the Company. The Retained Person shall devote such time to the performance of
his services hereunder, including onsite involvement at the Company's offices,
as he determines appropriate in his sole discretion; and
ii. Such additional personnel as are necessary to assist in the performance of
the duties set forth in clause 1.b below (the "Additional Personnel").


b. Duties. The Retained Person, together with any Additional Personnel, shall:
i. Assume a lead management position relative to guiding the Company through the
bankruptcy, and the evaluation, development, and negotiation of the
restructuring;
ii. Assist in prudent management of the Company during the course of bankruptcy
with a focus on preserving the value of the core and strategic assets and a base
for development and growth of the assets post-sale or reorganization; and,
711 Louisiana, Suite 1700     Houston, Texas 77002
Office: 713.490.5050 Fax: 713.490.0355
www.opportune.com













--------------------------------------------------------------------------------









GMX Resources Inc.
May 28, 2013
Page 2 of 7
 
iii. Evaluate and implement staffing and cost measures to achieve efficient
operations during the bankruptcy and to provide a potential buyer of the assets
or reorganized Company with the necessary geological, geophysical, drilling,
production management, land, accounting, financial and other administrative
capacity to fully develop the assets post-bankruptcy.


c.     Reporting and Responsibilities. The Retained Person will report to the
Board of
Directors, and hold direct responsibility for all:
i.    legal and sale/restructuring process decisions
ii.    marketing materials
iii.    new expenditures or cash payments
iv.    financial and operational reporting to all constituents in the chapter 11
proceedings
v.     operational decisions
vi.    personnel decisions
vii.    compensation decisions
viii.    internal management and employee meetings




Without limiting the foregoing, the Retained Person is hereby authorized and
empowered:
(a)     to execute, deliver and perform agreements, documents and instruments
with respect to any asset purchase agreements or auction bid procedures
submitted (or to be submitted) for bankruptcy court approval or that have been
approved by the applicable bankruptcy court, and any ancillary matters thereto,
including any matters relating thereto previously authorized by the Board of
Directors of the Company; and
(b)     to raise any issue with the applicable bankruptcy court that the
Retained Person believes, in his sole discretion, ought to be raised with such
bankruptcy court, including any position taken by the Retained Person that may
conflict with any determination made by the Board of Directors of the Company,
 
d.
Access to Information. In connection with this engagement, Opportune shall
have     open and unfettered access to all Company information that the Retained
Person has reasonably deemed appropriate. Additionally, the Company will provide




















--------------------------------------------------------------------------------





GMX Resources Inc.
May 28, 2013
Page 3 of 7




reasonable access to the Company's managers, employees, accountants, counsel and
other representatives (collectively the "Representatives") necessary in order to
perform the services as outlined in this Agreement. It is understood that
Opportune is relying solely upon the information supplied by the Company and its
Representatives without assuming any responsibility for independent
investigation or verification thereof. All confidential information concerning
the Company that is given to Opportune will be used solely in the course of
performance of the services outlined in this Agreement. Except as required by
law, such confidential information will not be disclosed to a third party
without the Company's consent.


e. Projections; Reliance; Limitation of Duties. The Company understands that the
services to be rendered by the Retained Person and any Additional Personnel
may    include the preparation of projections and other forward-looking
statements, and that numerous factors can affect the actual results of the
Company's operations, which may materially and adversely differ from those
projections and other forward-looking statements. In addition, the Retained
Person and any Additional Personnel will be relying on information provided by
other members of the Company's management in the preparation of those
projections and other forward-looking statements. Neither the Retained Person,
any Additional Personnel nor Opportune make any representation or guarantee that
an appropriate restructuring proposal or strategic alternative can be formulated
for the Company, that any restructuring proposal or strategic alternative
presented to the Board will be more successful than all other possible
restructuring proposals or strategic alternatives, that restructuring is the
best course of action for the Company or, if formulated, that any proposed
restructuring plan or strategic alternative will be accepted by any of the
Company's creditors, shareholders and other constituents. Further, neither the
Retained Person, and any Additional Personnel nor Opportune assumes
responsibility for the selection of any restructuring proposal or strategic
alternative that any such officer assists in formulating and presenting to the
Board, and the Retained Person and any Additional Personnel shall be responsible
for implementation only of the proposal or alternative approved by the Board and
only to the extent and in the manner authorized and directed by the Board.


2. Compensation


a. Opportune will be paid by the Company for the services of the Retained Person
and any Additional Personnel at the following hourly billing rates. The hourly
billing rate for the Retained Person is $585. The current hourly billing rates
for any Additional Personnel, based on the position held by such Opportune
personnel in Opportune, are:


i.Managing Directors    $420/hr
ii.Directors            $385/hr
iii.Managers            $340/hr
iv. Senior Consultants        $240/hr















--------------------------------------------------------------------------------







GMX Resources Inc.
May 28, 2013
Page 4 of 7


v. Consultants        $200/hr
vi. Staff            $150/hr
Such rates shall be subject to adjustment annually at such time as Opportune
adjusts its rates generally. Provided, however, at no time shall the
professional fees payable to Opportune in any month exceed $50,000, or such
increased amount as shall be approved by the Board (the "Monthly Fee Cap"). In
the event that the sum of the hourly fees earned in one month is in excess of
the Monthly Fee Cap, the excess hourly fees earned shall be credited to and
payable in subsequent months where the Monthly Fee Cap has not been met.


In the event the Company requests services from Opportune that are outside of
scope of the services contemplated by the Duties and Reporting &
Responsibilities, as described in section 1(b) and section 1(c) of this
Agreement, ("Additional Services"), the professional fees for such Additional
Services will not be subject to the Monthly Fee Cap.
For each month of the engagement hereunder, Opportune shall provide to the
Company a monthly invoice for its services and total out-of-pocket expenses.
Each Opportune invoice shall be due and payable in full upon receipt.
The Company and Opportune recognize that it is appropriate that Opportune
receive incentive compensation for its services hereunder, in addition to the
compensation set forth above. To establish such incentive compensation,
Opportune and the Company will seek to reach agreement within 30 days from the
date hereof on the amount of such incentive compensation and the events and
terms on which it shall be payable, provided, however, that the failure to reach
such agreement shall not constitute a breach of this Agreement.
b.
In addition to professional fees, Opportune will be reimbursed by the Company
for the reasonable out-of-pocket expenses of the Retained Person and any
Additional     Personnel, and if applicable, other Opportune personnel, incurred
in connection with this assignment, such as first-class travel for the Retained
Person, coach-class travel for Additional Personnel or other Opportune
personnel, lodging, duplication, computer research messenger and telephone
charges. All fees and expenses due to Opportune will be billed on a monthly
basis.



c. The Company shall promptly remit to Opportune a retainer in the amount of
$50,000. This amount shall be carried by Opportune (but not in a separate bank
account) and credited against any amounts due at the termination of this
engagement, and any remaining amounts returned upon the satisfaction of all
obligations hereunder.























--------------------------------------------------------------------------------





GMX Resources Inc.
May 28, 2013
Page 5 of 7


3. Term
The engagement will commence as of the date hereof and may be terminated by
either party without cause by giving 30 days' written notice to the other party.
Opportune normally does not withdraw from an engagement unless the Company
misrepresents or fails to disclose material facts, fails to pay fees or
expenses, or makes it unethical or unreasonably difficult for Opportune to
continue to represent the Company, or unless other just cause exists. In the
event of any such termination, any fees and expenses due to Opportune shall be
remitted promptly (including fees and expenses that accrued prior to but were
invoiced subsequent to such termination).
The Company may immediately terminate Opportune's services hereunder at any time
for Cause by giving written notice to Opportune. Upon any such termination, the
Company shall be relieved of all of its payment obligations under this
Agreement, except for the payment of fees and expenses through the effective
date of termination (including fees and expenses that accrued prior to but were
invoiced subsequent to such termination). For purposes of this Agreement,
"Cause" shall mean if (i) the Retained Person or any of the Additional Personnel
is convicted of, admits guilt in a written document filed with a court of
competent jurisdiction to, or enters a plea of nolo contendere to, an allegation
of fraud, embezzlement, misappropriation or any felony; (ii) the Retained Person
or any of the Additional Personnel willfully disobeys a lawful direction of the
Board; or (iii) a material breach of any of Opportune's or the Retained Person's
or any of the Additional Personnel material obligations under this Agreement
which is not cured within 30 days of the Company's written notice thereof to
Opportune describing in reasonable detail the nature of the alleged breach.


4. No Audit, Duty to Update


It is understood that the Retained Person, any Additional Personnel and
Opportune arc not being requested to perform an audit, review or compilation, or
any other type of financial statement reporting engagement that is subject to
the rules of the AICPA, SEC or other state or national professional or
regulatory body. They are entitled to rely on the accuracy and validity of the
data disclosed to them or supplied to them by employees and representatives of
the Company. The Retained Person, any Additional Personnel and Opportune are
under no obligation to update data submitted to them or review any other areas
unless specifically requested by the Board to do so.
5. No Third Party Beneficiary


The Company acknowledges that all advice (written or oral) given by Opportune to
the Company in connection with this engagement is intended solely for the
benefit and use of the Company (limited to its Board and management) in
considering the matters to which this engagement relates. The Company agrees
that no such advice shall be used for any

























--------------------------------------------------------------------------------



GMX Resources Inc.
May 28, 2013
Page 6 of 7    
other purpose or reproduced, disseminated, quoted or referred to at any time in
any manner or for any purpose other than accomplishing the tasks referred to
herein without Opportune's prior approval (which shall not be unreasonably
withheld), except as required by law.
6. Conflicts
Because Opportune is a consulting firm that serves many clients in numerous
cases, both in and out of court, it is likely that Opportune may have rendered
or will render services to or have business associations with other entities or
people which had or have or may have relationships with the Company, including
lenders of the Company. In the event you accept the terms of this engagement,
Opportune will not represent, and Opportune has not represented, the interests
of any such entities or people in connection with this matter.


7. Indemnification


The Company shall indemnify the Retained Person to the same extent as the most
favorable indemnification it extends to its officers or directors, whether under
the Company's bylaws, its certificate of incorporation, by contract or
otherwise. The Retained Person shall be covered as an officer under the
Company's existing director and officer liability insurance policy. As a
condition of Opportune accepting this engagement, a Certificate of Insurance
evidencing such coverage shall be furnished to Opportune prior to the effective
date of this Agreement. The Company shall give thirty (30) days prior written
notice to Opportune of cancellation, non-renewal, or material change in
coverage, scope, or amount of such director and officer liability policy. The
provisions of this section are in the nature of contractual obligations and no
change in applicable law or the Company's charter, bylaws or other
organizational documents or policies shall affect the Retained Person's rights
hereunder.


8. Miscellaneous


This Agreement shall be: (a) governed and construed in accordance with the laws
of the State of Texas, regardless of the laws that might otherwise govern under
applicable principles of conflict of laws thereof; (b) incorporates the entire
understanding of the parties with respect to the subject matter thereof; and (c)
may not be amended or modified except in writing executed by each of the
signatories hereto. The Company and Opportune agree to waive trial by jury in
any action, proceeding or counterclaim brought by or on behalf of the parties
hereto with respect to any matter relating to or arising out of the performance
or non-performance of the Company or Opportune hereunder.





































--------------------------------------------------------------------------------



GMX Resources Inc.
May 28, 2013
Page 7 of 7




If the foregoing is acceptable to you, please execute a copy of this letter and
return a copy to us.


Very truly yours,


Opportune LLP


By:
 /s/ David Bagget
 
 
David Baggett
 
 
Managing Partner
 







Accepted and Agreed:


GMX Resources Inc.


By:
 /s/ James A. Merrill
 
 
James A. Merrill
 
 
Executive Vice President and Chief Financial Officer
 






